



Exhibit 10.1
 
April 30, 2007


Mr. Kevin Brown
350 Tierra Mar Lane
Sarasota, FL 34242




Dear Kevin:


As you know, you are eligible to participate in the Harman International
Industries, Incorporated Supplemental Executive Retirement Plan, as amended and
restated as of October 1, 1999, and as further amended effective September 24,
2002 (the "SERP"). Enclosed is a copy of the SERP. Please confirm by signing
below that you have read and understand the provisions of the SERP and that you
agree, on your behalf and on behalf of your Beneficiaries, to be bound by the
terms and conditions of this Benefit Agreement and the SERP, as modified by this
Benefit Agreement. This Benefit Agreement supersedes any earlier Benefit
Agreement or other agreements on this subject; and the terms in this Benefit
Agreement have the same meanings as defined in the SERP as of the date of this
Benefit Agreement. Your participation in the SERP in accordance with the terms
of this Benefit Agreement will be effective on the date that you sign this
Benefit Agreement below.


Benefit Agreement


Your Annual Benefit Percentage pursuant to Section 5.01 of the SERP is equal to
50%. For purposes of determining your Termination Benefit pursuant to Section
5.02 of the SERP, your Applicable Percentage is equal to 30% of Average
Compensation, increased by 4% of Average Compensation for each year of service
over 15 years, up to a maximum of 50% of Average Compensation. Your
Pre-Retirement Death Benefit pursuant to Section 6.02 of the SERP is equal to
three hundred percent (300%) of your Compensation for the Year of Service in
which your Compensation was the highest.


Sincerely,
 
Harman International Industries Incorporated
 
By: /s/  Sidney Harman                                           
      Sidney Harman
      Executive Chairman of the Board
 
 
Confirmed and agreed to:
 
      /s/  Kevin Brown                                                          
May 1, 2007             
      Kevin Brown                                                   
                  [Date]